Exhibit 10.1

SEPARATION AND GENERAL RELEASE AGREEMENT

This SEPARATION AND GENERAL RELEASE AGREEMENT (this “Agreement”) is entered into
by and between Select Energy Services, LLC, as successor in interest to
Rockwater Energy Solutions, Inc. (the “Company”) and David J. Nightingale
(“Employee”). The Company and Employee are each referred to herein individually
as a “Party” and collectively as the “Parties.”  Select Energy Services, Inc.
(“Select”) enters this Agreement solely for purposes of acknowledging and
agreeing to Section 16 below.

WHEREAS, the Parties entered into that certain Employment Agreement effective as
of April 23, 2012(the “Employment Agreement”);

WHEREAS, as of the Separation Date (as defined below), Employee was no longer
employed by the Company;

WHEREAS, the Parties wish for Employee to receive certain separation payments,
which payments are conditioned upon Employee’s entry into, and non-revocation
of, this Agreement in the time provided to do so and Employee’s compliance with
the terms of this Agreement; and

WHEREAS, the Parties wish to resolve any and all claims that Employee has or may
have against the Company or any of the other Company Parties (as defined below),
including any claims that Employee may have arising out of Employee’s employment
or the end of such employment.

NOW, THEREFORE, in consideration of the promises set forth herein, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by the Parties, the Parties agree as follows:

1.Separation from Employment.  The Parties acknowledge and agree that the last
day of Employee’s employment with the Company was March 29, 2019 (the
“Separation Date”).  As of the Separation Date, Employee had no further
employment relationship with the Company or any other Company Party.

2.Separation Payment.  Provided that Employee signs this Agreement on the
Separation Date or within 50 days thereafter, and returns it to the Company care
of Pamela L. Remy, Vice President - Human Resources, 1820 North I-35, P.O. Box
1715 Gainesville, Texas 76240 (e-mail: PRemy@selectenergyservices.com) so that
it is received by Ms. Remy no later than 11:59 p.m. Gainesville, Texas time on
May 18, 2019 (and so long as Employee does not exercise Employee’s revocation
right pursuant to Section 14 below), and so long as Employee honors each of
Employee’s commitments set forth herein, then:

(a) the Company shall pay, or cause to be paid, to Employee the pro-rated
portion of the annual bonus Employee would have been entitled to, if any, had
Employee remained employed by the Company as of December 31, 2019, payable less
applicable taxes and withholdings in a lump sum on or before the date such
annual bonuses are paid to executives who have continued employment with the
Company through December 31, 2019 (but in no event earlier than 60 days after
the Separation Date nor later than March 15, 2020);



1

 

--------------------------------------------------------------------------------

 



(b) the Company shall pay, or cause to be paid, to Employee the amount of
$1,680,000.00 less applicable taxes and withholdings, which equals three times
the sum of (i) Employee’s annualized base salary in effect immediately prior to
the Separation Date plus (ii) 60% of Employee’s annualized base salary in effect
immediately prior to the Separation Date, which amount shall be paid in a lump
sum payment on the date that is 60 days after the Separation Date; and

(c) during the portion, if any, of the 18-month period following the Separation
Date that Employee elects to continue coverage of Employee or Employee’s spouse
and eligible dependents, if any, under the Company group health plans under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”),
and/or sections 601 through 608 of the Employee Retirement Income Security Act
of 1974, as amended (“ERISA”), the Company shall promptly reimburse, or cause to
be reimbursed, to Employee on a monthly basis for the difference between the
amount Employee pays to effect and continue such coverage and the employee
contribution amount that active senior executive employees of the Company pay
for the same or similar coverage under such group health plans. Notwithstanding
the preceding provision of this clause (c), if the provision of the benefit
described in such clause cannot be provided in the manner described in such
clause without penalty, tax, or other adverse impact on the Company, then the
Company and Employee shall negotiate in good faith to determine an alternative
manner in which the Company may provide a substantially equivalent benefit to
Employee without such adverse impact to the Company.

The payments and benefits set forth in clauses (a) through (c) above are
referred to collectively herein as the “Separation Amount” and Employee
acknowledges and agrees that the Separation Amount is equal to all of the
payments and benefits set forth in Section 7.1(b)(iii) of the Employment
Agreement.

3.Satisfaction of All Leaves and Payment Amounts; Prior Rights and Obligations. 
In entering into this Agreement, Employee expressly acknowledges and agrees that
Employee has received all leaves (paid and unpaid) to which Employee was
entitled during Employee’s employment with the Company or any other Company
Party and Employee has received all wages, bonuses and other compensation, been
provided all benefits and been afforded all rights and been paid all sums that
Employee is owed or has been owed, or ever could be owed, by the Company or any
other Company Party, including all payments arising out of all incentive plans
and any other bonus arrangements (other than the Separation Amount, any rights
arising after the Separation Date with respect to the First Option, Second
Option, or Third Option (each as defined below) and, if not paid as of the time
that Employee executes this Agreement, any payment for base pay earned in the
pay period in which the Separation Date occurred).  For the avoidance of doubt,
Employee acknowledges and agrees that Employee had no right to any portion of
the Separation Amount but for Employee’s entry into this Agreement.

4.Release of Liability for Claims.

(a)For good and valuable consideration, including the Company’s agreement to
provide the Separation Amount (and any portion thereof), Employee hereby forever
releases, discharges and acquits the Company, Select Energy Services, Inc.,
Select Energy Services, LLC, each of their subsidiaries and other affiliates,
and each of the foregoing entities’ respective past,

2

 

--------------------------------------------------------------------------------

 



present and future subsidiaries, affiliates, stockholders, members, partners,
directors, officers, managers, employees, agents, attorneys, heirs,
predecessors, successors and representatives in their personal and
representative capacities, as well as all employee benefit plans maintained by
the Company or any of its subsidiaries or other affiliates and all fiduciaries
and administrators of any such plans, in their personal and representative
capacities (collectively, the “Company Parties”), from liability for, and
Employee hereby waives, any and all claims, damages, or causes of action of any
kind related to Employee’s employment with any Company Party, the termination of
such employment, and any other acts or omissions related to any matter on or
prior to the time that Employee executes this Agreement, whether arising under
federal or state laws or the laws of any other jurisdiction, including (i) any
alleged violation through such date of: (A) any federal, state or local
anti-discrimination or anti-retaliation law, including the Age Discrimination in
Employment Act of 1967, as amended (including as amended  by the Older Workers
Benefit Protection Act), Title VII of the Civil Rights Act of 1964, as
amended, the Civil Rights Act of 1991, Sections 1981 through 1988 of Title 42 of
the United States Code, as amended, and the Americans with Disabilities Act of
1990, as amended; (B) ERISA; (C) the Immigration Reform Control Act, as amended;
(D) the National Labor Relations Act, as amended; (E) the Occupational Safety
and Health Act, as amended; (F) the Family and Medical Leave Act of 1993;
(G) any federal, state or local wage and hour law; (H) the Texas Labor Code
(including the Texas Payday Law, the Texas Anti-Retaliation Act, Chapter 21 of
the Texas Labor Code, and the Texas Whistleblower Act), all as may have been
amended; (I) any other local, state or federal law, regulation, ordinance or
orders which may have afforded any legal or equitable causes of action of any
nature; or (J) any public policy, contract, tort, or common law claim or claim
for defamation, emotional distress, fraud or misrepresentation of any kind;
(ii) any allegation for costs, fees, or other expenses including attorneys’ fees
incurred in, or with respect to, a Released Claim; (iii) any and all rights,
benefits, or claims Employee may have under any employment contract (including
the Employment Agreement) or any other agreement, incentive or compensation plan
or under any other benefit plan, program or practice; and (iv) any claim for
compensation, damages or benefits of any kind not expressly set forth in this
Agreement (collectively, the “Released Claims”).  This Agreement is not intended
to indicate that any such claims exist or that, if they do exist, they are
meritorious.  Rather, Employee is simply agreeing that, in exchange for any
consideration received by Employee pursuant to Section 2, any and all potential
claims of this nature that Employee may have against any of the Company Parties,
regardless of whether they actually exist, are expressly settled, compromised
and waived.  THIS RELEASE INCLUDES MATTERS ATTRIBUTABLE TO THE SOLE OR PARTIAL
NEGLIGENCE (WHETHER GROSS OR SIMPLE) OR OTHER FAULT, INCLUDING STRICT LIABILITY,
OF ANY OF THE COMPANY PARTIES.

(b)In no event shall the Released Claims include any claim that arises after the
date that Employee signs this Agreement or any claim to vested benefits under an
employee benefit plan that is subject to ERISA.  Further notwithstanding this
release of liability, nothing in this Agreement prevents Employee from filing
any non-legally waivable claim (including a challenge to the validity of this
Agreement) with the Equal Employment Opportunity Commission (“EEOC”), Securities
and Exchange Commission or other governmental agency (collectively,
“Governmental Agencies”) or participating in any investigation or proceeding
conducted by the EEOC or other Governmental Agency or cooperating with such an
agency or providing documents or other information to a Governmental Agency;
however, Employee understands and agrees that Employee is waiving any and all
rights to recover any monetary or personal relief as a result of

3

 

--------------------------------------------------------------------------------

 



such EEOC or other Governmental Agency proceeding or subsequent legal
actions.  Further notwithstanding this release of liability, nothing in this
Agreement limits Employee’s right to obtain vested benefits under any benefit
plan subject to ERISA.  This Agreement does not limit Employee’s right to
receive an award for information provided to any Governmental Agency.

5.Representation About Claims.  Employee represents and warrants that as of the
date on which Employee signs this Agreement, Employee has not filed any claims,
complaints, charges, or lawsuits against any of the Company Parties with any
Governmental Agency or with any state or federal court or arbitrator for or with
respect to a matter, claim, or incident that occurred or arose out of one or
more occurrences that took place on or prior to the time at which Employee signs
this Agreement.  Employee further represents and warrants that Employee has made
no assignment, sale, delivery, transfer or conveyance of any rights Employee has
asserted or may have against any of the Company Parties with respect to any
Released Claim.

6.Employee’s Acknowledgments.  By executing and delivering this Agreement,
Employee expressly acknowledges that:

(a)Employee has carefully read this Agreement and has had sufficient time (and
at least 45 days) to consider it;

(b)Employee is receiving, pursuant to this Agreement, consideration in addition
to anything of value to which Employee is already entitled;

(c)Employee has been advised, and hereby is advised in writing, to discuss this
Agreement with an attorney of Employee’s choice and Employee has had an adequate
opportunity to do so prior to executing this Agreement;

(d)Employee fully understands the final and binding effect of this Agreement;
the only promises made to Employee to sign this Agreement are those contained
herein; and Employee is signing this Agreement knowingly, voluntarily and of
Employee’s own free will, and Employee understands and agrees to each of the
terms of this Agreement;

(e)The only matters relied upon by Employee and causing Employee to sign this
Agreement are the provisions set forth in writing within the four corners of
this Agreement; and

(f)No Company Party has provided any tax or legal advice regarding this
Agreement and Employee has had an adequate opportunity to receive sufficient tax
and legal advice from advisors of Employee’s own choosing such that Employee
enters into this Agreement with full understanding of the tax and legal
implications thereof.

7.Applicable Law.  This Agreement is entered into under, and shall be governed
for all purposes by, the laws of the State of Texas without reference to the
principles of conflicts of law thereof.



4

 

--------------------------------------------------------------------------------

 



8.Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement.

9.Amendment; Entire Agreement.  Subject to Section 11 below, this Agreement may
not be changed orally but only by an agreement in writing agreed to and signed
by the Party to be charged.  This Agreement, the sections of the Employment
Agreement expressly referenced herein and those provisions of the Employment
Agreement necessary to interpret such sections, and the agreements expressly
referenced in Section 16 below constitute the entire agreement of the Parties
with regard to the subject matter hereof and supersedes all prior and
contemporaneous agreements and understandings, oral or written, between Employee
and any Company Party with regard to the subject matter hereof. 

10.Third-Party Beneficiaries.  Employee expressly acknowledges and agrees that
each Company Party that is not a signatory to this Agreement shall be a
third-party beneficiary of Section 4 and Section 13 of this Agreement.

11.Severability and Modification.  Any term or provision of this Agreement (or
part thereof) that renders such term or provision (or part thereof) or any other
term or provision (or part thereof) of this Agreement invalid or unenforceable
in any respect shall be severable and shall be modified or severed to the extent
necessary to avoid rendering such term or provision (or part thereof) invalid or
unenforceable, and such severance or modification shall be accomplished in the
manner that most nearly preserves the benefit of the Parties’ bargain hereunder.

12.Withholding of Taxes and Other Deductions.  The Company may withhold from any
payments made pursuant to this Agreement all federal, state, local, and other
taxes and withholdings as may be required by any law or governmental regulation
or ruling.

13.Return of Property.  Employee represents that Employee has returned to the
Company all documents, files (including electronically stored information), and
other materials constituting or reflecting confidential or proprietary
information of the Company or any other Company Party, and any other property
belonging to the Company or any other Company Party, including all computer
files, electronically stored information and other materials, and Employee
further represents and warrants that Employee has not maintained a copy of any
such materials in any form. 

14.Revocation Right.  Notwithstanding the initial effectiveness of this
Agreement, Employee may revoke the delivery (and therefore the effectiveness) of
this Agreement within the seven-day period beginning on the date Employee
executes this Agreement (such seven day period being referred to herein as the
“Release Revocation Period”).  To be effective, such revocation must be in
writing signed by Employee and must be received by the Company, care of Pamela
L. Remy, Vice President - Human Resources, 1820 North I-35, P.O. Box 1715
Gainesville, Texas 76240 (e-mail: PRemy@selectenergyservices.com) so that it is
received by Ms. Remy before 11:59 p.m. Gainesville, Texas time, on the last day
of the Release Revocation Period.  If an effective revocation is delivered in
the foregoing manner and timeframe, then no consideration shall be provided to
Employee pursuant to Section 2 and the release of claims set forth in Section 4
shall be of no force or effect and the remainder of this Agreement shall be in
full force and effect.



5

 

--------------------------------------------------------------------------------

 



15.Continued Effectiveness of Restrictive Covenants.  Employee acknowledges and
agrees that he is subject to continuing obligations pursuant to Articles V, VI,
and VIII of the Employment Agreement, including obligations with respect to
non-disclosure, confidential and proprietary information, non-competition,
non-solicitation, and intellectual property.  Employee expressly recognizes the
enforceability and continuing effectiveness of Articles V, VI, and VIII of the
Employment Agreement and promises to abide by such terms of the Employment
Agreement following the Separation Date.  Nothing herein or in the Employment
Agreement shall prevent Employee from lawfully (i) initiating communications
directly with, cooperating with, providing information to, causing information
to be provided to, or otherwise assisting in an investigation by any
governmental or regulatory agency, entity, or official(s) (collectively,
“Governmental Authorities”) regarding a possible violation of any law;
(ii) responding to any inquiry or legal process directed to Employee
individually from any such Governmental Authorities; (iii) testifying,
participating or otherwise assisting in an action or proceeding by any such
Governmental Authorities relating to a possible violation of law; or (iv) making
any other disclosures that are protected under the whistleblower provisions of
any applicable law. Additionally, pursuant to the federal Defend Trade Secrets
Act of 2016, Employee shall not be held criminally or civilly liable under any
federal or state trade secret law for the disclosure of a trade secret that:
(i) is made (A) in confidence to a federal, state, or local government official,
either directly or indirectly, or to an attorney; and (B) solely for the purpose
of reporting or investigating a suspected violation of law; or (ii) is made to
Employee’s attorney in relation to a lawsuit for retaliation against Employee
for reporting a suspected violation of law; or (iii) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal. Nor does this Agreement require Employee to obtain prior
authorization from the Company before engaging in any conduct described in this
paragraph, or to notify the Company that Employee has engaged in any such
conduct.

16.Acceleration of Vesting.  Immediately prior to the Separation Date, Employee
held (i) an option to purchase up to 12,602 shares of restricted Class A common
stock (“Stock”) of Select (the “First Option”), subject to the terms and
conditions of the Nonstatutory Stock Option Agreement between Employee and
Select dated November 1, 2017 (the “First Option Agreement”) and the Select
Plan, (ii) an option to purchase up to 9,020 shares of Stock (the “Second
Option”), subject to the terms and conditions of the Nonstatutory Stock Option
Agreement between Employee and Select dated November 1, 2017 (the “Second Option
Agreement”) and the Select Plan, and (iii) an option to purchase up to 39,028
shares of Stock (the “Third Option”), subject to the terms and conditions of the
Nonstatutory Stock Option Agreement between Employee and Select dated November
1, 2017 (the “Third Option Agreement”) and the Select Plan, and (iv) an option
to purchase up to 85,777 shares of Stock (the “Fourth Option”), subject to the
terms and conditions of the Nonstatutory Stock Option Agreement between Employee
and Select dated November 1, 2017 (the “Fourth Option Agreement”) and the Select
Plan.  Pursuant to the terms of the First Option Agreement, the First Option
automatically became fully vested upon the Separation Date and may be exercised
by Employee at any time on or before May 1, 2022 in accordance with the terms of
the First Option Agreement.  Pursuant to the terms of the Second Option
Agreement, the Second Option automatically became fully vested upon the
Separation Date and may be exercised by Employee at any time on or before July
15, 2023 in accordance with the terms of the Second Option Agreement.  Pursuant
to the terms of the Third Option Agreement, the Third Option previously became
fully vested and may be exercised by Employee at any time on or before December
14, 2025 in accordance with the terms of the Third

6

 

--------------------------------------------------------------------------------

 



Option Agreement. Pursuant to the terms of the Fourth Option Agreement, the
Fourth Option previously became fully vested and may be exercised by Employee at
any time on or before December 10, 2026 in accordance with the terms of the
Fourth Option Agreement.     Effective upon the Separation Date, pursuant to the
terms and provisions of that certain Performance Share Unit Agreement between
Employee and Select dated January 19, 2018 (the “PSU Agreement”) and the Select
Plan, Employee was deemed to have satisfied the Service Requirement (as defined
in the PSU Agreement) with respect to 14,940 PSUs (as defined in the PSU
Agreement) and such PSUs will remain outstanding and, subject to the
satisfaction of the Performance Goal (as defined in the PSU Agreement), become
Earned PSUs (as defined in the PSU Agreement), which will be eligible for
settlement in accordance with Section 6 of the PSU Agreement.  In entering into
this Agreement, Employee expressly acknowledges and agrees that Employee has
received all equity and equity compensation that Employee is owed or has ever
been owed, or ever could be owed, under the Select Plan, the Rockwater Energy
Solutions, Inc. Amended and Restated 2017 Long Term Incentive Plan, and any
other equity incentive compensation plan or arrangement maintained by the
Company or any other Company Party.

17. Section 409A.  Neither this Agreement nor any payment provided hereunder are
intended to constitute “deferred compensation” subject to the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended (“Section 409A”),
and this Agreement shall be construed and administered in accordance with such
intent.  Notwithstanding the foregoing, the Company makes no representations
that the payments provided under this Agreement comply with or are exempt from
the requirements of Section 409A and in no event shall the Company or any other
Company Party be liable for all or any portion of any taxes, penalties, interest
or other expenses that may be incurred by Employee on account of non-compliance
with Section 409A.

18.Interpretation.  Titles and headings to Sections hereof are for the purpose
of reference only and shall in no way limit, define or otherwise affect the
provisions hereof.  Unless the context requires otherwise, all references herein
to an agreement, instrument or other document shall be deemed to refer to such
agreement, instrument or other document as amended, supplemented, modified and
restated from time to time to the extent permitted by the provisions
thereof.  The word “or” as used herein is not exclusive and is deemed to have
the meaning “and/or.”  The words “herein”, “hereof”, “hereunder” and other
compounds of the word “here” shall refer to the entire Agreement and not to any
particular provision hereof.  The use herein of the word “including” following
any general statement, term or matter shall not be construed to limit such
statement, term or matter to the specific items or matters set forth immediately
following such word or to similar items or matters, whether or not non-limiting
language (such as “without limitation”, “but not limited to”, or words of
similar import) is used with reference thereto, but rather shall be deemed to
refer to all other items or matters that could reasonably fall within the
broadest possible scope of such general statement, term or matter.  Neither this
Agreement nor any uncertainty or ambiguity herein shall be construed or resolved
against any Party hereto, whether under any rule of construction or
otherwise.  On the contrary, this Agreement has been reviewed by each of the
Parties hereto and shall be construed and interpreted according to the ordinary
meaning of the words used so as to fairly accomplish the purposes and intentions
of the Parties.

 

[Signature page follows]

 



7

 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Parties have executed this Agreement as of the dates set
forth beneath their names below, effective for all purposes as provided above.

 

DAVID J. NIGHTINGALE



Date:

 

Rockwater energy solutions, inc.

 

By:

Name:

Title:

Date: 


Solely for purposes of acknowledging and agreeing to Section 16:

Select Energy services, INC.

 

By:

Name:

Title:

Date:

 



--------------------------------------------------------------------------------